VACATE and DISMISS and Opinion Filed November 16, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00231-CV

           WESCO INSURANCE COMPANY, Appellant
                           V.
    WESTWOOD MOTORCARS, LLC; WESTWOOD MOTORS, LLC;
        IGOR HAJDUCH; AND VERA HAJDUCH, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17267

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                         Opinion by Chief Justice Burns
      By joint motion filed October 19, 2022, the parties state they have settled their

dispute and ask that we vacate the trial court’s judgment without reference to the

merits and render judgment dismissing appellees’ claims against appellant with

prejudice. See TEX. R. APP. P. 42.1(a)(2)(A). We grant the motion and, without

reference to the merits, vacate the trial court’s judgment and render judgment
     dismissing appellees’ claims against appellant with prejudice. See id.



                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE



220231F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WESCO INSURANCE COMPANY,                     On Appeal from the 134th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-20-17267.
No. 05-22-00231-CV          V.               Opinion delivered by Chief Justice
                                             Burns, Justices Molberg and
WESTWOOD MOTORCARS, LLC;                     Pedersen, III participating.
WESTWOOD MOTORS, LLC;
IGOR HAJDUCH; AND VERA
HAJDUCH, Appellees

      In accordance with this Court’s opinion of this date and without reference to
the merits, we VACATE the trial court’s February 17, 2022 judgment and DISMISS
Westwood Motorcars, LLC, Westwood Motors, LLC, Igor Hajduch, and Vera
Hajduch’s claims against appellant with prejudice.

      We ORDER that each party bears its own costs of the appeal. The obligations
of appellant Wesco Insurance Company, as principal, and U.S. Specialty Insurance
Company, as surety, on appellant’s supersedeas bond are RELEASED.


Judgment entered this 16th day of November 2022.




                                       –3–